                 Case 3:20-cv-06163-RJB Document 74 Filed 02/11/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 9

10
        BRYAN BOOREN and SHARIN                     CASE NO. 3:20-cv-06163-RJB
11      METCALF,
                                                    ORDER
12                              Plaintiffs,
                  v.
13
        MB LAW GROUP, LLP; MICHAEL J.
14      FARRELL; DAVID CRAMER; ZEIVE,
        BRODNAX & STEELE, LLP;
15      KINGSTON D. BOWEN; SCOTT D.
        CRAWFORD; U.S. BANK, NA;
16      TRUMAN 2016 SC 6 TITLE TRUST;
        AELP SECURITIZATION TRUST
17      SERIES 2015-1; WILMINGTON
        SAVINGS FUND SOCIETY FSB; FNMA
18      REMIC 2006-17 TRUST; FANNIE MAE;
        FAY SERVICING, LLC; RUSHMORE
19      LOAN MANAGEMENT SERVICES;
        MERSCORP HOLDINGS, INC.; and
20      MERS;
21                              Defendants.

22

23

24


     ORDER - 1
                 Case 3:20-cv-06163-RJB Document 74 Filed 02/11/21 Page 2 of 4




 1          THIS MATTER comes before the Court on Defendant Fannie Mae’s Motion for Show

 2   Cause Order Concerning the Unauthorized Practice of Law by Plaintiff’s Representative. Dkt.

 3   51. The Court has considered the pleadings filed regarding the motion and the remaining file.

 4                                           I.      BACKGROUND

 5          Plaintiffs, Bryan Booren and Sharin Metcalf, are allegedly proceeding pro se. The Court

 6   previously issued Order to Show Cause (Dkt. 11) because Plaintiff Sharin Metcalf did not sign

 7   the complaint. The order explained that both parties must sign filings because Plaintiff Booren is

 8   not a lawyer and “a non-attorney has no authority to appear as an attorney for others.” Id. (citing

 9   Johns v. Cnty. of San Diego, 114 F.3d 874, 876 (9th Cir. 1997). Although the parties

10   subsequently submitted a complaint signed by both parties (Dkt. 27), Plaintiff Booren has

11   continued to submit filings without the signature of Plaintiff Metcalf, see e.g., Dkts. 62 and 63.

12          In the pending motion, Defendant Fannie Mae raises alarming allegations that Plaintiffs

13   have been represented by a disbarred California attorney who goes by “Michael Roberts,” aka

14   Michael T. Pines (“Mr. Roberts”). Dkt. 51. Defendants MB Law Group, LLP, Michael Farrell,

15   and David Cramer join Defendant Fannie Mae in this motion (collectively “Defendants”) and

16   move the Court to order Mr. Roberts to cease and desist from the unauthorized practice of law of

17   Plaintiffs’ behalf. Dkt. 59.

18          Defendants allege that Mr. Roberts is ghostwriting and e-signing all of their filings and

19   has engaged with defense counsel about motion practice, court procedure, and settlement. Dkt.

20   51 at 2. He allegedly told one defense counsel: “I am not a licensed attorney but you can

21   communicate with me. No need to communicate with Sharin [Metcalf] as she is 82 and infirm.”

22   Id.

23

24


     ORDER - 2
                 Case 3:20-cv-06163-RJB Document 74 Filed 02/11/21 Page 3 of 4




 1                                              II.    DISCUSSION

 2      A. PLAINTIFF’S MOTION TO CONTINUE

 3          In Plaintiff’s Declaration/Opposition to Motion for Order to Show Cause, he requests a

 4   continuance, stating, “I need time to gather information in opposition to what was submitted.”

 5   Dkt. 67 at 1. Plaintiff does not specify what information he seeks or why he could not get it

 6   before the noting date. Furthermore, the filing is thorough; it is over five pages and includes

 7   legal arguments. Accordingly, Plaintiff appears to have had adequate time to respond and does

 8   not provide justification for delay. See LCR 7(j).

 9          Plaintiff also claims that the Court is prohibited “as a matter of law” from issuing orders

10   until it responds to his previously filed notices of related action. Id. at 2. This argument is

11   without merit because, as “notices,” the Court need not issue an order in response.

12          Therefore, the Court will consider Defendant’s motion.

13      B. DEFENDANT’S MOTION

14          In Washington State, the “[u]nlawful practice of law is a crime. A single violation of this

15   section is a gross misdemeanor . . . Each subsequent violation of this section, whether alleged in

16   the same or in subsequent prosecutions is a class C felony.” Wash. Rev. Code 2.48.180(3).

17          An Order to Show Cause appears unnecessary.

18          While Plaintiffs can seek advice and consultation with any one, or any entity, there are

19   limits on what such a third party may do. Because they have no standing with the Court, they

20   can not speak with, or communicate with, the Court on behalf of an unrepresented party, and

21   must not attempt to do so.

22          Defense counsel has no obligation to speak with, or communicate with in any way, such a

23   third party. It is up to pro se Plaintiffs, not some third party, to comply with the Court’s Order

24


     ORDER - 3
                 Case 3:20-cv-06163-RJB Document 74 Filed 02/11/21 Page 4 of 4




 1   Regarding Initial Disclosures, Joint Status Report and Early Settlement (Dkt. 10, Paragraph III).

 2   Defense counsel should not be concerned with the deadlines in the Court’s Order if pro se

 3   Plaintiff has not fulfilled his – or their – responsibilities.

 4           This litigation will proceed under the Orders of the Court, the Rules of Civil Procedure,

 5   and the Local Civil Rules of the Western District of Washington.

 6           IT IS SO ORDERED.

 7           The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 8   to each pro se party at said party’s last known address.

 9           Dated this 11th day of February, 2021.

10

11
                                              A
                                              ROBERT J. BRYAN
                                              United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 4
